DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-2, 6-7, 10-11, 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 

With respect to claims 1 and 21, the closest prior art Kim et al. (PGPUB 20180136467) and Cheng et al. (PGPUB 20180284460), fails to disclose in combination with all of the other elements of the claim wherein the first optical element is disposed on an upper surface of the display to emit light toward the pinhole mirror, the second optical element is disposed on a first side surface of the display to emit light toward a second side surface of the display opposite the first side surface, the third optical element is disposed on the second side surface of the display to emit light toward the first side surface of the display, and the dichroic filter is installed at a point where all light emitted from the first to third optical elements intersect each other. Modification of Kim and Cheng to include the optical arrangement of the first, second and third optical elements as well as the dichroic filter would require repositioning each of the optical elements. The positioning of optical elements in Cheng is critical to its functionality. Changing these positions alters the angle that each distributes light into the waveguides and this angle is critical to maintaining total internal reflection and proper image overlap via elements 730-750 ([0042], [0050]-[0060] and [0102]). Simply changing the positioning of each would require compensating for the change in total path length, input angle and other physical changes necessary for accommodating the all of the necessary modifications. Further, there is no obvious motivation for altering the optical elements to be arranged as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872